t c memo united_states tax_court john thurman elaine sheryl horejs petitioners v commissioner of internal revenue respondent docket no 8928-o1l filed date john thurman elaine sheryl horejs pro sese anne w durning and sheara l gelman for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 as amended filed pursuant to rule respondent contends that there is no unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - dispute as to any material fact with respect to this lien action and that with concessions discussed below respondent’s notice_of_determination should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment as amended background a substitute for returns and petitioners’ first amended returns petitioners failed to file timely federal_income_tax returns for and on date respondent prepared a substitute for return with respect to petitioners’ taxable_year see sec_6020 on date respondent prepared substitutes for return with respect to petitioners’ taxable years and id on october november and date petitioners submitted and respondent accepted late-filed original tax returns for the taxable years and respectively each of the above-referenced returns showed taxes due on date respondent assessed the taxes shown as due on those returns plus late_filing_penalties and estimated_tax penalties as follows additions to tax_year income_tax sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number on date respondent also assessed statutory interest in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively on date respondent sent petitioners notices of balance due informing petitioners that they had tax_liabilities for and q4e- and requesting that they pay them petitioners failed to do so b respondent’s notice_of_deficiency and petitioners’ response on date respondent issued a notice_of_deficiency to petitioners in the notice respondent determined deficiencies in and additions to petitioners’ federal income taxes for and as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure sec_708 big_number big_number big_number big_number big_number respondent determined that petitioners failed to substantiate business deductions claimed on their tax returns for the years in question respondent also determined that petitioners failed to report as income a premature_distribution from a retirement_plan during by letter dated date petitioners returned the notice_of_deficiency to respondent petitioners’ letter stated in pertinent part this presentment is denied and is dishonored further we do hereby affirm that we cannot be required to file or pay income taxes under the compelled benefit of using federal reserve notes because we have reserved all our rights under the common_law through the uniform commercial code pincite we are among the national citizenry of the continental_united_states we are --- - non-resident aliens to the federal territory we have never had any income from the federal united_states petitioners failed to file a petition for redetermination with the court challenging the notice_of_deficiency c additional assessments on date respondent assessed the deficiencies and additions to tax for and determined in the notice_of_deficiency dated date as well as statutory interest on date respondent sent petitioners notices of balance due informing petitioners that they had tax_liabilities for and and requesting that they pay them petitioners failed to do so d petitioners’ amended returns on or about date petitioners submitted to respondent form sec_1040x amended u s individual_income_tax_return for the taxable years and petitioners reported that they had no taxable_income during the years in question petitioners also asserted that they had erroneously reported taxable_income on their original tax returns petitioners claimed a refund in the amount of dollar_figure for by notice dated date respondent denied petitioners’ refund claim be respondent’s final notice and petitioners’ response on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under irc -- - in respect of their outstanding liabilities for and on date petitioners submitted to respondent a form request for a collection_due_process_hearing challenging respondent’s notice_of_federal_tax_lien filing petitioners’ request stated that there is no valid assessment against us f the appeals_office hearing on date appeals officer angela m carmouche the appeals officer conducted an appeals_office hearing that petitioners attended by letter dated date the appeals_office forwarded to petitioners forms certificate of assessments payments and other specified matters with regard to their taxable years and copies of the forms dated date are attached to respondent’s motion for summary_judgment which was served on petitioners the appeals_office also provided petitioners with a copy of the court’s opinion in 115_tc_576 g respondent’s notice_of_determination on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it should not restrict the appropriate collection action h petitioners’ petition on date petitioners filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination on date petitioners filed an amended petition which includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 and petitioners never received a notice_and_demand for payment of the disputed taxes i respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioners received the notice_of_deficiency dated date they cannot challenge the existence or amount of the income_tax deficiencies and additions to tax determined in the notice for in this proceeding respondent further contends that the appeals officer’s review of forms with regard to petitioners’ accounts for and satisfied the verification requirement imposed under at the time that the petition was filed petitioners resided in burley idaho --- - sec_6330 and demonstrates that petitioners were issued notices and demands for payment on the same dates that respondent entered the assessments in question finally respondent argued that petitioners’ behavior warranted the imposition of a penalty under sec_6673 respondent subsequently filed an amendment to his motion for summary_judgment correcting a citation therein petitioners filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion in lieu of appearing at the hearing petitioners filed a written_statement with the court pursuant to rule c following the hearing the court directed respondent to file a further amendment to his motion addressing the question whether respondent’s determination of additions to tax under sec_6654 as set forth in the notice_of_deficiency dated date and subsequently assessed was correct respondent filed a second amendment to his motion conceding that he had erroneously determined and improperly assessed additions to tax under sec_6654 in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively transcripts of the addition_to_tax under sec_6654 which is imposed when an individual taxpayer fails to pay estimated_tax is continued --- - account attached to respondent’s second amendment to his motion show that respondent has moved to abate the erroneous assessments in light of the erroneous assessments respondent seeks to withdraw his request that the court impose a penalty on petitioners pursuant to sec_6673 petitioners filed an objection to the second amendment to respondent’s motion for summary_judgment while petitioners appear to accept the concessions made by respondent they nevertheless continue to object to respondent’s motion for summary_judgment as amended discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for continued computed by reference to the amount of tax reported by a taxpayer on his original return or if no return is filed by reference to the tax for such year sec_1_6654-1 income_tax regs sec b provides that the court’s normal jurisdiction to redetermine a deficiency under sec_6213 does not encompass the addition_to_tax under sec_6654 except where no return is filed for the taxable_year as previously discussed although respondent initially prepared substitutes for return for the years and respondent subsequently accepted petitioners’ late-filed original returns and on date assessed additions to tax under sec_6654 based on the taxes that petitioners reported due in those returns respondent also determined additions to tax under sec_6654 in the notice_of_deficiency dated date as indicated respondent now concedes that such additions to tax were erroneously determined and improperly assessed inasmuch as petitioners had previously filed original returns reporting taxes due see weir v commissioner tcmemo_2001_184 - the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e see eg 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioners challenge the assessments made against them on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioners received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioners from challenging the existence or amount of their underlying tax_liabilities in this collection review proceeding ’ as previously discussed on date respondent entered assessments for taxes and additions to tax under sec_6651 and based upon the taxes that petitioners reported due in their late-filed original returns inasmuch as the underlying taxes were self-assessed these items were not subject_to redetermination under the court’s normal deficiency jurisdiction see sec_6201 sec_6211 b although it is arguable whether sec_6330 b barred petitioners from challenging these particular assessments petitioners did not specifically dispute these items moreover continued even if petitioners were permitted to challenge the validity of the notice_of_deficiency petitioners’ arguments are frivolous and groundless see 118_tc_162 goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioners are taxpayers subject_to the federal_income_tax see sec_1 a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax see sec_61 640_f2d_1014 9th cir we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed forms with regard to petitioners’ taxable years and federal tax assessments are formally recorded on a record of continued petitioners do not point to any discrepancy in the record or set forth specific facts that would suggest that there is a genuine issue for trial whether these items were properly assessed see rule d - - assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the forms on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf nicklaus v commissioner 1t c petitioners also contend that they never received a notice_and_demand for payment for or the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the forms that the appeals officer relied on during the administrative process show that respondent sent petitioners notices of balance due on the same dates that respondent made assessments for the taxes and additions to tax in question a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to -- - judgment as a matter of law sustaining the notice_of_determination dated date with the noted concession of the assessments of the additions to tax under sec_6654 determined in the notice_of_deficiency dated date b sec_6673 respondent originally moved for the imposition of a penalty on petitioners under sec_6673 however in light of respondent’s concession of additions to tax under sec_6654 as set forth in the notice_of_deficiency dated date and afterwards assessed respondent seeks to withdraw his request for the imposition of a penalty under the circumstances the portion of respondent’s motion for summary_judgment as supplemented that seeks the imposition of penalty under sec_6673 will be deemed withdrawn in order to give effect to the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment as amended as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless
